Name: Commission Regulation (EC) NoÃ 1793/2006 of 6 December 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 7.12.2006 EN Official Journal of the European Union L 341/1 COMMISSION REGULATION (EC) No 1793/2006 of 6 December 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 December 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 6 December 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 76,7 204 45,8 999 61,3 0707 00 05 052 124,3 204 74,1 628 171,8 999 123,4 0709 90 70 052 138,7 204 63,7 999 101,2 0805 10 20 388 46,7 508 15,3 528 26,3 999 29,4 0805 20 10 052 63,5 204 55,9 999 59,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 65,4 388 111,5 999 88,5 0805 50 10 052 48,8 388 44,4 528 28,7 999 40,6 0808 10 80 388 59,7 400 106,4 404 99,8 720 68,2 999 83,5 0808 20 50 052 98,8 400 109,0 528 106,5 720 51,2 999 91,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.